ISIO'I*
                                 ELECTRONIC RECORD




COA #       07-13-00414-CR                        OFFENSE:        30.02F1


            Robert Charles Hines v. The State
STYLE:      ofTexas                               COUNTY:         Potter

                        REVERSED AND
COA DISPOSITION:        REMANDED                  TRIAL COURT:    47th District Court


DATE: 09/26/2014                    Publish: NO   TC CASE #:      66,474-A




                          IN THE COURT OF CRIMINAL APPEALS


           Robert Charles Hines v. The State of
STYLE:     Texas                                       CCA#:              ISZO-/V
           SiotS^                     Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          Teru$£n>_                                    JUDGE:

DATE: _                                                SIGNED:                          PC:

JUDGE:                                                 PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD